          Case 1:20-cr-00493-VSB Document 83 Filed 08/26/21 Page 1 of 1




                                                                                   Ilana Haramati
                                                                                       Of Counsel
                                                                            Direct (646) 860-3130
                                                                              Fax (212) 655-3535
                                                                                 ih@msf-law.com

                                         August 25, 2021
VIA ECF

Hon. Vernon S. Broderick
United States District Court
Southern District of New York                                        8/26/2021
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Moises Lluberes, 20-cr-493 (VSB)

Dear Judge Broderick:

        I write on behalf of defendant Moises Lluberes in the above-referenced matter to
respectfully request the temporary modification of his conditions of pretrial release to permit him
to travel to New York City on two separate occasions to prepare for and attend the Monsanto
hearing scheduled for September 13, 2021: (1) from August 30, 2021 through September 1, 2021,
and (2) from September 9, 2021 through September 14, 2021. 

       I have discussed this request with the government (AUSA Chiuchiolo) and Pretrial
Services (Officer Rothman) who do not object to the proposed modification.1

                                             Respectfully Submitted,

                                             MEISTER SEELIG & FEIN LLP

                                                      /s/ IH            ௗ

                                             Henry E. Mazurek
                                             Ilana Haramati
                                             Counsel for Defendant Moises Lluberes

cc:    Counsel of Record (via ECF)

                              
1
  Because of technological constraints, Pretrial Services noted that Mr. Lluberes’ home detention
condition would not be monitored during these travel periods. Pretrial nonetheless consents to this
travel request.
